 


114 HR 4175 IH: Groundwater Conservation Incentive Act of 2015
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4175 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2015 
Mr. Crawford introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for conservation expenditures to reduce groundwater consumption. 
 

1.Short titleThis Act may be cited as the Groundwater Conservation Incentive Act of 2015. 2.Reduction in groundwater consumption (a)In generalSection 175 of the Internal Revenue Code of 1986 is amended by inserting or for the reduction of groundwater consumption, after land used in farming, both places it occurs in subsections (a) and (c)(1). 
(b)ExpendituresSection 175(c)(1) of such Code is amended— (1)by striking and ponds, in the first sentence and inserting reservoirs, impoundments, ponds, tail-water recovery systems and other water retention or water control structures,, and 
(2)by striking Such term shall include expenditures paid or incurred for the purpose of in the second sentence and inserting Such term shall include expenditures paid or incurred for the reduction of ground water use and the conversion from ground water use to surface water use. Such term shall also include expenditures paid or incurred for the purpose of. (c)Limitation relating to conservation planSection 175(c)(3)(A) of such Code is amended— 
(1)in the matter preceding paragraph (1) by striking soil conservation plan and inserting soil or water conservation plan or practice, (2)in clause (i)— 
(A)by striking the plan and all that follows through Agriculture or the and inserting a plan (if any) approved by the Natural Resources Conservation Service of the Department of Agriculture or a, and (B)by inserting taxpayer’s before land, 
(3)by amending clause (ii) to read as follows:  (ii)a soil or water conservation plan of a comparable State or local agency, or, and 
(4)by striking or at the end of clause (i) and inserting after clause (ii) the following:  (iii)any conservation practice approved in the Field Office Technical Guide of the Natural Resources Conservation Service for the State in which the taxpayer’s land is located if the purpose for such practice is consistent with one of the purposes identified in subsection (a)..  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.   